DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment received on 9 June, 2022 has been acknowledged and entered. Claims 1, 3-6, and 9-11 are amended. Claims 2 and 8 are canceled.  Claims 1, 3-7, and 9-11 are pending.

Responses to Arguments 
Applicant’s arguments filed 9 June, 2022 with respect to the claim interpretation under 35 U.S.C. 112(f), sixth paragraph have been fully considered and are persuasive. Thus, the claim interpretation under 35 U.S.C. 112(f), sixth paragraph has been withdrawn.
Applicant’s arguments filed 9 June, 2022 with respect to the rejection of claims 1-11 under 35 U.S.C. 101 have been fully considered and are persuasive. Thus, the rejection of claims 1-11 under 35 U.S.C. 101 has been withdrawn.
Applicant’s arguments filed 9 June, 2022 with respect to the rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Thus, the rejection of claims 1-11 under 35 U.S.C. 102(a1)(1) has been withdrawn.
Applicant’s amendments filed on 9 June, 2022 with respect to the rejection of claims 3-11 under 35 U.S.C. 103 have been fully considered and are persuasive. Thus, the rejection of under 35 U.S.C. 103 have been withdrawn.  However, there are new grounds of rejection necessitated by Applicant’s amendments as detailed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2010/0287270 A1, hereinafter referred to as “Hashimoto”) in view of Biener et al. (US 2018/0267832 A1, hereinafter referred to as “Biener”).
Regarding claim 1, Hashimoto teaches a control support apparatus that is communicably connected to at least one predetermined device, comprising: processing circuitry configured to: manage the predetermined device in association with internal information of the predetermined device and manage the predetermined device in association with para. [0062]: the request analyzing unit 32 of the network protocol proxy server 20 converts the control contents contained in the control request into a communication format corresponding to the control target apparatus based on the apparatus information that is acquired from the apparatus individual information DB 22 by the apparatus-individual-information managing unit 34; para. [0076]: the request analyzing unit 32 stores the data received from the apparatus-individual-information managing unit 34, starts an “address information analysis” process (Step S315), and outputs to the address-information managing unit 36 the external IP address, for which the “apparatus control request” has been received from the management apparatus, as the address information (Step S316); para. [0120]: the request analyzing unit 32 analyzes a condition of the received autonomous control, and notifies the apparatus-individual-information managing unit 34 of an execution condition for each target apparatus); generate analysis information by analyzing an operation state of a target device of the predetermined device based on internal information related to the target device and para. [0062]: the request analyzing unit 32 of the network protocol proxy server 20 converts the control contents contained in the control request into a communication format corresponding to the control target apparatus based on the apparatus information that is acquired from the apparatus individual information DB 22 by the apparatus-individual-information managing unit 34;para. [0076]: the request analyzing unit 32 stores the data received from the apparatus-individual-information managing unit 34, starts an “address information analysis” process (Step S315), and outputs to the address-information managing unit 36 the external IP address, for which the “apparatus control request” has been received from the management apparatus, as the address information (Step S316); para. [0120]: the request analyzing unit 32 analyzes a condition of the received autonomous control, and notifies the apparatus-individual-information managing unit 34 of an execution condition for each target apparatus); generate control information for controlling the target device based on the analysis information generated for the target device; and control the target device based on the generated control information (para. [0057]: the apparatus control unit 37 receives the control input request from the request analyzing unit 32, transmits control information in an instructed control format “NETCONF” to the control target apparatus, receives a transmission result, and returns a response to the request analyzing unit 3). 
Hashimoto does not specifically teach the external information, wherein the external information includes information on an unexpected event that occurs unexpectedly, information on a planned event that is scheduled as planned, and a product specification of the predetermined device, wherein the product specification includes predetermined thresholds in condition related to a durability of the predetermined device, wherein the information on the unexpected event includes information indicating an environmental condition at an operation site of the predetermined device, and wherein the information on the planned event includes an implementation period of the planned event at the operation site of the predetermined device.
However, Biener teaches the external information, wherein the external information includes information on an unexpected event that occurs unexpectedly, information on a planned event that is scheduled as planned, and a product specification of the predetermined device (para. [0030]: the results of these analyses identify and characterize behaviors that have in the past resulted in increased utilization of certain resources. In some cases, the anomalous behavior, such as increased linking to a company's Web sites, may itself be considered an extrinsic event), wherein the product specification includes predetermined thresholds in condition related to a durability of the predetermined device (para. [0038]: if an unexpected utilization spike in a monitored resource occurs, an embodiment of the present invention may try to determine why that spike was not predicted. If the resource had already been correlated with one or more threshold conditions, the system determines whether the threshold conditions should be made more or less sensitive to certain types of extrinsic events), wherein the information on the unexpected event includes information indicating an environmental condition at an operation site of the predetermined device (para. [0058]: while it is understood that program code 107 for a method for self-adjusting environmentally aware resource provisioning may be deployed by manually loading the program code 107 directly into client, server, and proxy computers (not shown) by loading the program code 107 into a computer-readable storage medium (e.g., computer data storage device 111), program code 107 may also be automatically or semi-automatically deployed into computer system 101 by sending program code 107 to a central server (e.g., computer system 101) or to a group of central servers), and wherein the information on the planned event includes an implementation period of the planned event at the operation site of the predetermined device (para. [0124]: the time at which resources are reprovisioned may be further determined as a function of historical records; para. [0125]: when an actual time of a future scheduled event is known, the system may select a time to reprovision resources as a function of the timing of utilization changes that occurred in response to prior occurrences of similar events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the external information, product specification, information on the unexpected event and the planned event such as are described in Biener into Hashimoto, in order to provide a resource-provisioning system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for self-adjusting environmentally aware resource provisioning (para. [0006]).
Regarding claim 6, Hashimoto in view of Biener teaches all the limitation of claim 1.  Hashimoto further teaches that the processing circuitry is further configured to: 3Application No. 16/981,123Reply to Office Action of March 9, 2022present, in the management terminal, an input item of a parameter for controlling the target device based on the analysis information generated for the target device, and generate the control information for the target device based on a parameter entered in the input item (para. [0085]: when an execution result indicating a result of execution of the converted control information on the control target apparatus is received from the control target apparatus, the communication format corresponding to the management apparatus being a transmission destination of the control request is acquired from the management apparatus information DB 21; para. [0132]: the processing procedures, the control procedures, the specific names, and the information including various types of data and parameters that are presented in the text and the drawings can be modified in any form, except when it is noted otherwise).  
Regarding claim 7, Hashimoto in view of Biener teaches all the limitation of claim 1.  Hashimoto further teaches the internal information includes a design specification of the predetermined device (para. [0044]: the apparatus individual information DB 22 stores therein apparatus information for executing various types of control, in association with each apparatus to be a control target apparatus).  
Regarding claim 9, Hashimoto teaches a non-transitory computer readable medium including a control support program executed in a computer communicably connected to at least one predetermined device, the control support program causing the computer to function as: a managing unit configured to manage the predetermined device in association with internal information provided by a manufacturer of the predetermined device, and manage the predetermined device in association with para. [0062]: the request analyzing unit 32 of the network protocol proxy server 20 converts the control contents contained in the control request into a communication format corresponding to the control target apparatus based on the apparatus information that is acquired from the apparatus individual information DB 22 by the apparatus-individual-information managing unit 34; para. [0076]: the request analyzing unit 32 stores the data received from the apparatus-individual-information managing unit 34, starts an “address information analysis” process (Step S315), and outputs to the address-information managing unit 36 the external IP address, for which the “apparatus control request” has been received from the management apparatus, as the address information (Step S316); para. [0120]: the request analyzing unit 32 analyzes a condition of the received autonomous control, and notifies the apparatus-individual-information managing unit 34 of an execution condition for each target apparatus); generate analysis information by analyzing an operation state of a target device of the predetermined device based on internal information related to the target device and  (para. [0062]: the request analyzing unit 32 of the network protocol proxy server 20 converts the control contents contained in the control request into a communication format corresponding to the control target apparatus based on the apparatus information that is acquired from the apparatus individual information DB 22 by the apparatus-individual-information managing unit 34; para. [0076]: the request analyzing unit 32 stores the data received from the apparatus-individual-information managing unit 34, starts an “address information analysis” process (Step S315), and outputs to the address-information managing unit 36 the external IP address, for which the “apparatus control request” has been received from the management apparatus, as the address information (Step S316); para. [0120]: the request analyzing unit 32 analyzes a condition of the received autonomous control, and notifies the apparatus-individual-information managing unit 34 of an execution condition for each target apparatus); generate control information for controlling the target device based on the analysis information generated for the target device; and control the target device based on the generated control information (para. [0057]: the apparatus control unit 37 receives the control input request from the request analyzing unit 32, transmits control information in an instructed control format “NETCONF” to the control target apparatus, receives a transmission result, and returns a response to the request analyzing unit 3). 
Hashimoto does not specifically teach the eternal information, wherein the external information includes information on an unexpected event that occurs unexpectedly, information on a planned event that is scheduled as planned, and a product specification of the predetermined device, wherein the product specification includes predetermined thresholds in condition related to a durability of the predetermined device, wherein the information on the unexpected event includes information indicating an environmental condition at an operation site of the predetermined device, and wherein the information on the planned event includes an implementation period of the planned event at the operation site of the predetermined device.
However, Biener teaches the external information, wherein the external information includes information on an unexpected event that occurs unexpectedly, information on a planned event that is scheduled as planned, and a product specification of the predetermined device (para. [0030]: the results of these analyses identify and characterize behaviors that have in the past resulted in increased utilization of certain resources. In some cases, the anomalous behavior, such as increased linking to a company's Web sites, may itself be considered an extrinsic event), wherein the product specification includes predetermined thresholds in condition related to a durability of the predetermined device (para. [0038]: if an unexpected utilization spike in a monitored resource occurs, an embodiment of the present invention may try to determine why that spike was not predicted. If the resource had already been correlated with one or more threshold conditions, the system determines whether the threshold conditions should be made more or less sensitive to certain types of extrinsic events), wherein the information on the unexpected event includes information indicating an environmental condition at an operation site of the predetermined device (para. [0058]: while it is understood that program code 107 for a method for self-adjusting environmentally aware resource provisioning may be deployed by manually loading the program code 107 directly into client, server, and proxy computers (not shown) by loading the program code 107 into a computer-readable storage medium (e.g., computer data storage device 111), program code 107 may also be automatically or semi-automatically deployed into computer system 101 by sending program code 107 to a central server (e.g., computer system 101) or to a group of central servers), and wherein the information on the planned event includes an implementation period of the planned event at the operation site of the predetermined device (para. [0124]: the time at which resources are reprovisioned may be further determined as a function of historical records; para. [0125]: when an actual time of a future scheduled event is known, the system may select a time to reprovision resources as a function of the timing of utilization changes that occurred in response to prior occurrences of similar events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the external information, product specification, information on the unexpected event and the planned event such as are described in Biener into the system of Hashimoto, in order to provide a resource-provisioning system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for self-adjusting environmentally aware resource provisioning (para. [0006]).
Regarding claim 10, Hashimoto teaches a control support method executed in a computer communicably connected to at least one predetermined device, the method comprising: managing the predetermined device in association with internal information provided by a manufacturer of the predetermined device, and managing the predetermined device in association with para. [0062]: the request analyzing unit 32 of the network protocol proxy server 20 converts the control contents contained in the control request into a communication format corresponding to the control target apparatus based on the apparatus information that is acquired from the apparatus individual information DB 22 by the apparatus-individual-information managing unit 34; para. [0076]: the request analyzing unit 32 stores the data received from the apparatus-individual-information managing unit 34, starts an “address information analysis” process (Step S315), and outputs to the address-information managing unit 36 the external IP address, for which the “apparatus control request” has been received from the management apparatus, as the address information (Step S316); para. [0120]: the request analyzing unit 32 analyzes a condition of the received autonomous control, and notifies the apparatus-individual-information managing unit 34 of an execution condition for each target apparatus), generating analysis information by analyzing an operation state of a target device of the predetermined device based on internal information related to the target device and para. [0062]: the request analyzing unit 32 of the network protocol proxy server 20 converts the control contents contained in the control request into a communication format corresponding to the control target apparatus based on the apparatus information that is acquired from the apparatus individual information DB 22 by the apparatus-individual-information managing unit 34; para. [0076]: the request analyzing unit 32 stores the data received from the apparatus-individual-information managing unit 34, starts an “address information analysis” process (Step S315), and outputs to the address-information managing unit 36 the external IP address, for which the “apparatus control request” has been received from the management apparatus, as the address information (Step S316); para. [0120]: the request analyzing unit 32 analyzes a condition of the received autonomous control, and notifies the apparatus-individual-information managing unit 34 of an execution condition for each target apparatus), generating control information for controlling the target device based on the analysis information generated for the target device and controlling the target device based on the generated control information (para. [0057]: the apparatus control unit 37 receives the control input request from the request analyzing unit 32, transmits control information in an instructed control format “NETCONF” to the control target apparatus, receives a transmission result, and returns a response to the request analyzing unit 3), generating control information for controlling the target device based on the analysis information generated for the target device and controlling the target device based on the generated control information (para. [0057]: the apparatus control unit 37 receives the control input request from the request analyzing unit 32, transmits control information in an instructed control format “NETCONF” to the control target apparatus, receives a transmission result, and returns a response to the request analyzing unit 3).
Hashimoto does not specifically teach the external information, wherein the external information includes information on an unexpected event that occurs unexpectedly, information on a planned event that is scheduled as planned, and a product specification of the predetermined device, wherein the product specification includes predetermined thresholds in condition related to a durability of the predetermined device, wherein the information on the unexpected event includes information indicating an environmental condition at an operation site of the predetermined device, and wherein the information on the planned event includes an implementation period of the planned event at the operation site of the predetermined device.
However, Biener teaches the external information, wherein the external information includes information on an unexpected event that occurs unexpectedly, information on a planned event that is scheduled as planned, and a product specification of the predetermined device (para. [0030] : the results of these analyses identify and characterize behaviors that have in the past resulted in increased utilization of certain resources. In some cases, the anomalous behavior, such as increased linking to a company's Web sites, may itself be considered an extrinsic event), wherein the product specification includes predetermined thresholds in condition related to a durability of the predetermined device (para. [0038]: if an unexpected utilization spike in a monitored resource occurs, an embodiment of the present invention may try to determine why that spike was not predicted. If the resource had already been correlated with one or more threshold conditions, the system determines whether the threshold conditions should be made more or less sensitive to certain types of extrinsic events), wherein the information on the unexpected event includes information indicating an environmental condition at an operation site of the predetermined device (para. [0058]: while it is understood that program code 107 for a method for self-adjusting environmentally aware resource provisioning may be deployed by manually loading the program code 107 directly into client, server, and proxy computers (not shown) by loading the program code 107 into a computer-readable storage medium (e.g., computer data storage device 111), program code 107 may also be automatically or semi-automatically deployed into computer system 101 by sending program code 107 to a central server (e.g., computer system 101) or to a group of central servers), and wherein the information on the planned event includes an implementation period of the planned event at the operation site of the predetermined device (para. [0124]: the time at which resources are reprovisioned may be further determined as a function of historical records; para. [0125]: when an actual time of a future scheduled event is known, the system may select a time to reprovision resources as a function of the timing of utilization changes that occurred in response to prior occurrences of similar events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the external information, product specification, information on the unexpected event and the planned event such as are described in Biener into Hashimoto, in order to provide a resource-provisioning system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for self-adjusting environmentally aware resource provisioning (para. [0006]).
Regarding claim 11, Hashimoto teaches a control support apparatus communicably connected to at least one predetermined device, comprising: a managing unit configured to manage the predetermined device in association with para. [0062]: the request analyzing unit 32 of the network protocol proxy server 20 converts the control contents contained in the control request into a communication format corresponding to the control target apparatus based on the apparatus information that is acquired from the apparatus individual information DB 22 by the apparatus-individual-information managing unit 34; para. [0076]: the request analyzing unit 32 stores the data received from the apparatus-individual-information managing unit 34, starts an “address information analysis” process (Step S315), and outputs to the address-information managing unit 36 the external IP address, for which the “apparatus control request” has been received from the management apparatus, as the address information (Step S316); para. [0120]: the request analyzing unit 32 analyzes a condition of the received autonomous control, and notifies the apparatus-individual-information managing unit 34 of an execution condition for each target apparatus); generate analysis information by analyzing an operation state of a target device of the predetermined device based on para. [0062]: the request analyzing unit 32 of the network protocol proxy server 20 converts the control contents contained in the control request into a communication format corresponding to the control target apparatus based on the apparatus information that is acquired from the apparatus individual information DB 22 by the apparatus-individual-information managing unit 34; para. [0076]: the request analyzing unit 32 stores the data received from the apparatus-individual-information managing unit 34, starts an “address information analysis” process (Step S315), and outputs to the address-information managing unit 36 the external IP address, for which the “apparatus control request” has been received from the management apparatus, as the address information (Step S316); para. [0120]: the request analyzing unit 32 analyzes a condition of the received autonomous control, and notifies the apparatus-individual-information managing unit 34 of an execution condition for each target apparatus); generate control information for controlling the target device based on an analysis target generated for the target device; and control the target device based on the generated control information (para. [0057]: the apparatus control unit 37 receives the control input request from the request analyzing unit 32, transmits control information in an instructed control format “NETCONF” to the control target apparatus, receives a transmission result, and returns a response to the request analyzing unit 3).
Hashimoto does not specifically teach the external information, wherein the external information includes information on an unexpected event that occurs unexpectedly, information on a planned event that is scheduled as planned, and a product specification of the predetermined device, wherein the product specification includes predetermined thresholds in condition related to a durability of the predetermined device, wherein the information on the unexpected event includes information indicating an environmental condition at an operation site of the predetermined device, and wherein the information on the planned event includes an implementation period of the planned event at the operation site of the predetermined device.
However, Biener teaches the external information, wherein the external information includes information on an unexpected event that occurs unexpectedly, information on a planned event that is scheduled as planned, and a product specification of the predetermined device (para. [0030] : the results of these analyses identify and characterize behaviors that have in the past resulted in increased utilization of certain resources. In some cases, the anomalous behavior, such as increased linking to a company's Web sites, may itself be considered an extrinsic event), wherein the product specification includes predetermined thresholds in condition related to a durability of the predetermined device (para. [0038]: if an unexpected utilization spike in a monitored resource occurs, an embodiment of the present invention may try to determine why that spike was not predicted. If the resource had already been correlated with one or more threshold conditions, the system determines whether the threshold conditions should be made more or less sensitive to certain types of extrinsic events), wherein the information on the unexpected event includes information indicating an environmental condition at an operation site of the predetermined device (para. [0058]: while it is understood that program code 107 for a method for self-adjusting environmentally aware resource provisioning may be deployed by manually loading the program code 107 directly into client, server, and proxy computers (not shown) by loading the program code 107 into a computer-readable storage medium (e.g., computer data storage device 111), program code 107 may also be automatically or semi-automatically deployed into computer system 101 by sending program code 107 to a central server (e.g., computer system 101) or to a group of central servers), and wherein the information on the planned event includes an implementation period of the planned event at the operation site of the predetermined device (para. [0124]: the time at which resources are reprovisioned may be further determined as a function of historical records; para. [0125]: when an actual time of a future scheduled event is known, the system may select a time to reprovision resources as a function of the timing of utilization changes that occurred in response to prior occurrences of similar events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the external information, product specification, information on the unexpected event and the planned event such as are described in Biener into Hashimoto, in order to provide a resource-provisioning system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for self-adjusting environmentally aware resource provisioning (para. [0006]).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Biener further in view of Yaoita et al. (US 2017/0068229 A1, hereinafter referred to as “Yaoita”).
Regarding claim 3, Hashimoto in view of Biener teaches all the limitation of claim 1.  Hashimoto further teaches that the processing circuitry is further configured to: manage the predetermined device in association with 
Hashimoto and Biener do not specifically teach that the information includes log information. 
However, Yaoita teaches that the information includes log information (para. [0062]: the event log is information that associates information about the processing with time information when, for example, execution of the designated processing fails. For a typical event log, information about the processing is logged when, for example, the designated processing is suspended by an error; para. [0067]: when detecting an event, the event log storage unit 907 stores the type of the event and time information in association with each other into the storage unit 911).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the log information such as is described in Yaoita into the system of Hashimoto and Biener, in order to allow log output functions to enable failures during system configuration or during operation to be investigated later (para. [0002]).
Regarding claim 4, Hashimoto in view of Biener and Yaoita teaches all the limitation of claim 3. Hashimoto further teaches that the processing circuitry is further configured to: in a case where the internal information corresponding to the target device does not exist (para. [0126]: the network protocol proxy server 20 performs a collection process and a processing process (e.g., calculation for statistics) as described below on the collected information in relaying information in place of the management apparatus. Consequently, it is possible to generate information not stored in the control target apparatus by the processing).  
Hashimoto does not specifically teach analyzing the operation state of the target device based on log information corresponding to another device corresponding to external information similar to4 Application No. 16/981,123Preliminary Amendmentthe external information corresponding to the target device, and generate analysis information.
However, Biener teaches the external information and the analyzing the operation state of the target device based on para. [0038]: if an unexpected utilization spike in a monitored resource occurs, an embodiment of the present invention may try to determine why that spike was not predicted. If the resource had already been correlated with one or more threshold conditions, the system determines whether the threshold conditions should be made more or less sensitive to certain types of extrinsic events; para. [0039]: in this manner, embodiments of the present invention combine traditional monitoring of resource utilizations and resource capacities with a novel method of monitoring and analyzing extrinsic events. These embodiments respond to monitored anomalies by adjusting an amount of available resources and by using an iterative feedback mechanism to automatically self-adjust the embodiments' internal analytic rules).  
Further, Yaoita teach that information includes log information (para. [0062]: the event log is information that associates information about the processing with time information when, for example, execution of the designated processing fails. For a typical event log, information about the processing is logged when, for example, the designated processing is suspended by an error; para. [0067]: when detecting an event, the event log storage unit 907 stores the type of the event and time information in association with each other into the storage unit 911).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the external information such as is described in Biener and the log information such as is described in Yaoita into Hashimoto, in order to provide a resource-provisioning system comprising a processor, a memory coupled to the processor and a computer-readable hardware storage device coupled to the processor, the storage device containing (Biener, para. [0006]) and allow log output functions to enable failures during system configuration or during operation to be investigated later (Yaoita, para. [0002]).
Regarding Claim 5, Hashimoto in view of Biener and Yaoita teaches all the limitation of claim 3.  Hashimoto further teaches that the control support apparatus is communicably connected to a management terminal that manages the predetermined device, and the processing circuitry is further configured to obtain an evaluation value of the analysis information and the control information, which are generated for the target device and entered in the management terminal, and add the evaluation value to para. [0122]: the request analyzing unit 32 inputs control information for acquiring information every five minutes to the apparatus control unit 37, receives a result, and evaluates an acquired value).  
Hashimoto and Biener do not specifically teach that the information includes log information.
However, Yaoita teaches that the information includes log information (para. [0067]: the event log storage unit 907 further stores an address at which the logger 903 stores data in the logging result 913 as address link information).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the log information such as is described in Yaoita into the system of Hashimoto and Biener, in order to allow log output functions to enable failures during system configuration or during operation to be investigated late (para. [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571)272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866